Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees of Federated Municipal Securities Income Trust and Shareholders of Federated Ohio Municipal Income Fund: We consent to the use of our report dated October 24, 2007 with respect to the financial statements for Federated Ohio Municipal Income Fund, a series of Federated Municipal Securities Income Trust, as of August 31, 2007 incorporated herein by reference and to the references to our firm under the heading “Financial Highlights”. /s/ KPMG LLP Boston, Massachusetts August
